Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

F
Drawings
The drawings are objected to because FIGs 5A and 5B are not readable and because there are certain characters that are written over identifications such that the identifications are not discernible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The independent claims describe “the receive branch configured to modify the phase of the sample signal to produce a modified sample signal,” “the sampling circuit configured to direct the sample signal through the phase shifter to produce a modified sample signal,” and “directing the sample signal through the receive branch to modify the phase of the sample signal to produce a modified sample signal.” However, the specification does not sufficiently disclose the manner in which the phase of the sample signal is modified to produce the modified sample signal. The specification is limited to the noted statements but does not provide any examples or instructions as to the manner in which the phase of the signal is modified (with the exception of the use of the phase shifter). It does not appear that any random phase can be applied in order to operate the disclosed system and method for its intended purposes. The specification is silent as to the manner in which the receive branch or a phase shifter are controlled in order to modify the phase in order to generate the necessary information for pre-distorting the transmit branch signal. As drafted by the claims, any passage of the sampled signal via the received branch meets the scope of the claim language since a passage of a signal through a physical-world transmission line would impose a phase change. Thus, the claims encompass a much broader scope than is disclosed by the specification After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to ascertain how the phase is modified/controlled in order to determine the factors necessary for calibration/for pre-distortion.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, the language “electrically coupling with the transmit branch when in the transmit mode to produce a sample signal” fails to clearly and distinctly define the subject matter. It is unclear what the scope of such is supposed to encompass as it does not appear to be grammatically proper usage of the language. The claims are directed to a method but it is unclear what the step of “electrically coupling” means or what is being “electrically coupled.” 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3,  are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tervo et al (WO2019110327).
Tervo et al disclose the claimed system and method, see for example FIGs. 5 and 6 below. 

    PNG
    media_image1.png
    518
    946
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    450
    807
    media_image2.png
    Greyscale

As shown there is included a transmit branch, a feedback receiver branch, a sampling circuit 65 having an electrical coupling with the transmit branch and for directing a sampled signal to the receive branch configured to modify the phase (as by phase shifter 82) of the sampled signal. A plurality of modified sampled signals are combined in the receive branch feedback 85 and output for processing 92/96 in order to control phase shifters in the transmit path as well as to pre-distort the transmitter signal using digital pre-distort circuits 94/98 and 10. “The coupling elements may be dual-directional couplers or other power coupling elements for feedback signal detection, such as a coupling capacitor, single direction coupler or a passive power division circuitry like Wilkinson power divider.” The subject matter may be implemented “based on discrete hardware circuitries with discrete hardware components, integrated chips, or arrangements of chip modules, look-up table(s), or based on signal processing devices or chips controlled by software routines or programs stored in memories, written on a computer readable media, or downloaded from a network, such as the Internet.”
Claims 1-6 and 12-28 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tervo et al (10,841,018).
Tervo et al disclose the claimed subject matter, see for example FIGs. 4, 6, 12, 13, 14, and 16B. As exemplary, FIG. 6 is shown below, 

    PNG
    media_image3.png
    577
    975
    media_image3.png
    Greyscale
.
The antenna array system includes: a plurality of transmit branches 604a, 604b . . . 604n which comprise respective phase shifters 605a, 605b . . . 605n (which apply respective phase shifts), variable gain amplifiers 606a, 606b . . . 606n, power amplifiers 607a, 607b . . . 607n; a sampling circuit comprising coupling elements 608a, 608b . . . 608n, which provide a respective copy of the signal in a branch to a respective antenna 609a, 609b . . . 609n and to the feedback receive circuitry; and a plurality of feedback receive branches comprising a respective phase shifter 610a, 610b . . . 610n (which apply an inverse phase shift to that applied by phase shifters 605a, 605b . . . 605n) and a controllable attenuator 611a, 611b . . . 611n. The feedback receive branches are combined (14:60+). The combined feedback signals are processed to provide information to a digital predistort circuit 601. Tervo et al further disclose the use of power monitors 1902. Embodiments of the inventions may be practiced in various components such as integrated circuit modules. The design of integrated circuits is by and large a highly automated process (23:35+). Tervo et al further state that the apparatuses may comprise or be coupled to other units or modules etc., such as antennas, radio parts or radio heads, used in or for transmission and/or reception (22:44+).
Claims 1-3, 11, 12, 16-18, 21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Soussi (6,567,649).
Soussi (6,567,649) discloses a method and system for noise cancellation in an IC transceiver module.   FIG. 2 exemplifies a plurality of elements including an element interface in the form of the antenna 100/port, a transmit branch 125, a receive branch 160 including transmit noise cancellation loop 135, a sampling circuit 110 electrically coupled to the transmit branch to direct the signal therefrom to the receive branch wherein a phase of the sampled signal is modified in phase 150 and gain 155. FIG. 5 exemplifies the signal path during calibration while FIG. 6 exemplifies a signal path during noise cancellation. The phase modification is such that the phase adjuster is opposite the phase of the signal in the transmitted component of the received signal (3:55+) in order to cancel the noise. The sampling circuit is simply a passive low noise signal splitter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Tervo et al (WO2019110327) or Tervo et al (10,841,018) in view of Rucki  (WO2013039634).
Each of Tervo et al (‘327)and Tervo et al (‘018) substantially disclose the claimed subject matter as set forth above but do not specify the various embodiments directed to electrical isolation among transmission, reception and calibration modes. While each of Tervo et al and Tervo et al exemplify the transmitter aspects of the array, in view of the use as a wireless communication station, it is inherent that there is an associated receive operation, which is further made clear from the statements “(c)ommunication devices may utilise arrays of antennas when communicating between devices . . . whilst a receiver may have an array of receiver antennas for receiving a transmitted signal . . . will focus on transmitter arrays” and “(i)t should be understood that the apparatuses may comprise or be coupled to other units or modules etc., such as antennas, radio parts or radio heads, used in or for transmission and/or reception.” The use of a switch or circulator to switch between transmission and reception in a communication station is well known and conventional in any half-duplex communication, see for example Rucki in FIG2, including 268, 270, SW3, SW1.  Thus, it would have been obvious to one having ordinary skill in the art to modify either of Tervo et al or Tervo et al by providing appropriate electrical isolation between transmission and reception in view of the conventionality of such as taught by Rucki  in order to reduce the effects of external signals or interferences. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HAHN ET AL (20170187404) discloses a transceiver system 100 using both digital and analog circuitry wherein the digital circuitry is implemented using an ASIC or FPGA and analog circuitry is implemented using ICs ([0031], FIG. 9, FIG. 12). The system 100 can include a substrate (e.g., a printed circuit board) to which various components (e.g., integrated circuits, sub-circuits, etc.) are coupled ([0094]+) and may comprise interfacing to a plurality of antenna elements ([0034]/[0039], “antenna(e)”). The transceiver system comprises an element interface (ports coupled to respective antennae) serving as a communication interface for both transmitter and receiver (FIG. 2, paragraphs [0034], [0039]); a transmit branch (130) configured to produce an output transmit signal through the element interface when in the transmit mode ([0037]-[0040]); a receive branch (110) configured to receive an input signal through the element interface when in the receive mode ([0033] –[0036]); and a sampling circuit (130) having an electrical coupling with the transmit branch configured to sample the output transmit signal with the electrical coupling to produce a sample signal; the sampling circuit configured to direct the sample signal through the receive branch via analog canceller (140) (figure 2, paragraphs [0042], [0045]). Transmitter circuit 120 functions, as a beamformer, to scale, phase shift, delay, and/or otherwise modify the transmit signal ([0040]). Likewise, the receiver circuit (110) functions to scale, shift, and/or otherwise modify the receive signal ([0035]). The coupler (130) is preferably a short section directional transmission line coupler, but may additionally or alternatively be any power divider, power combiner, directional coupler, or other type of signal splitter. The transmit coupler 130 is preferably a passive coupler, but may additionally or alternatively be an active coupler (for instance, including power amplifiers) ([0043]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646